DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0100591 A1 (Barnett et al.).
As concerns claim 1, Barnett et al. discloses a mandrel multiplying device and to provide additional points between subsea equipment, wherein the device comprises: a connector 6 {-2} for coupling with a subsea equipment mandrel 7 .
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,206.664 B2 (Smith).
and to provide additional points between subsea equipment, wherein the device comprises: a connector 204 {-2} for coupling with a subsea equipment mandrel 104 see at least figure 3).
Claim(s) 1, 4-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,130,161 (Jones).
As concerns claim 1, Jones discloses a mandrel multiplying device and to provide additional points between subsea equipment, wherein the device comprises: a connector (the illustrated flange connector is not separately referenced) {-2} for coupling with a subsea equipment mandrel (at 15) at 11 and 12) illustrated) 
As concerns claim 4, Jones discloses the device of claim 1 the device is the TFL tool shown is reasonably interpreted as a “pig”) to pass between at least two of its connection points 
	As concerns claim 5, Jones discloses the device of claim 4, wherein [[it]] the device a first mandrel of the at least two mandrels and the connector and also between a second mandrel  of the at least two mandrels and the connector (the device shown would be capable of the claimed functionality, also see the language of claim 1 and claim 3).
	As concerns claim 6, Jones discloses the device of claim 4, wherein [[it]] the device a first mandrel of the at least two mandrels and [[the]] a second mandrel (Id.).
the device a first mandrel of the at least two mandrels and a second mandrel of the at least two mandrels, and also between the connector  and the second mandrel (Id.).
	As concerns claim 9, Jones discloses the device of claim 4, wherein [[it]] the device a first mandrel of the at least two mandrels and a second mandrel of the at least two mandrels, and also between the first mandrel of the at least two mandrels and the connector (the device shown would be capable of the claimed functionality, also see the language of claim 1 and claim 3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al., Smith or Jones, and further in view of US 2017/0350210 A1 (Lugo et al.).
As concerns claim 2, the cited references disclose the device of claim 1, further comprising: at least one interface for a maneuvering and installation tool; nevertheless Lugo et al. discloses a mandrel multiplying device for subsea oil production equipment (in this instance, three mandrels, 14, 16 and 18) further comprising at least one interface for a maneuvering and installation tool (note the lifting ring illustrated at the top of element 12 in figure 1). It would have been considered obvious to one of ordinary skill in the art prior to 
As concerns claim 3, Lugo discloses the device of claim 1 further comprising: a guide funnel positioned around each mandrel (see figure 2).
As concerns claim 7, Jones discloses the device of claim 4, wherein [[it]] the device a first mandrel of the at least two mandrels and the connector {-4, between a 2PATENT Attorney Docket No. 220.0017-US00 second mandrel  of the at least two mandrels and the connector but not also between a third mandrel  of the at least two mandrels and the connector; nevertheless this would be readily ascertainable from Smith, which discloses the device having three mandrels (see figure 3).
As concerns claim 11, Lugo discloses the device of claim 2, further comprising: a guide funnel positioned around each mandrel (figure 2).
As concerns claim 12, Jones discloses the device of claim 2, wherein the device allows a pig to pass between at least two of the connection points (see the drawing figure).
As concerns claim 13, Jones discloses the device of claim 3, wherein the device allows a pig to pass between at least two of the connection points (Id.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US 3,139,932 (Johnson).
As concerns claim 10, Jones discloses the device of claim 9, but lacks to disclose the device further comprising: at least one pig diverter first mandrel and the second mandrel, or between the first mandrel and the connector; nevertheless Johnson discloses the device having two mandrels 18, 19 and having a diverter at 32 to preselect the passage of a tool into and out of a well. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the diverter element in the device to obtain the predictable result of selecting the desired path for passage of tools into and out of the well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,599,711 (Fowler) discloses a subsea device having two mandrels 12 and 13 and including a diverter 21 to pre-select a path for passage of a tool into and out of the well. US 4,224,986 (Rothberg) discloses a diverter tool for diverting a pump-down tool (PDT) along various brances of a pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







JAMES G. SAYRE
Primary Examiner